PER CURIAM:
Anna L. Brown appeals the district court’s order dismissing her complaint against the Florida Bar. The district court found that the Florida Bar was entitled to sovereign immunity under Eleventh Amendment, or in the alternative, absolute immunity, and was therefore immune from suit. Brown acknowledges that in Kaimowitz v. The Florida Bar, 996 F.2d 1151 (11th Cir.1993), we held that “the Eleventh Amendment prohibits actions against ... state bars.” Kaimowitz, 996 F.2d at 1155. Under the prior precedent rule, Kaimowitz bars Brown’s claim.
AFFIRMED.